Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150661                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150661
                                                                    COA: 318654
                                                                    Saginaw CC: 12-037836-FH
  STEPHANIE WHITE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether there was sufficient evidence presented at trial to support a
  determination that the arresting officer was lawfully in the defendant’s house when she
  resisted or obstructed his attempts to arrest her son. The parties should not submit mere
  restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2015
           d0602
                                                                               Clerk